



FORM OF SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS


INSTRUCTIONS


The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of Units of the publicly-traded company (the “Company”) which will acquire by
merger (the “Merger”) all of the issued and outstanding capital stock and the
business of G8Wave, Inc. (“G8Wave”). Each Unit shall consist of 16,666 shares of
the Company’s Common Stock (the “Common Stock” or the “Shares”) and a warrant to
purchase 8,333 shares of Common Stock (a “Warrant”). Each Warrant shall be
exercisable for one share of Common Stock at a price of $2.25 per share for 48
months after the closing of the Merger (the “Closing”).
 
1. Enclosed are the Following Documents:


a)  Subscription Agreement. Be sure to carefully and fully read the Subscription
Agreement, and execute the signature page which is applicable to you. On the
appropriate signature page of the Subscription Agreement, you must sign, print
your name (or the name of the entity on whose behalf you are signing), address
and social security or tax identification number where indicated, and indicate
the number of Units subscribed for, the date of execution and the manner in
which title to the Units will be held.


b)  Investor Questionnaire. Be sure to carefully and fully read the Investor
Questionnaire, which can be found after the signature pages to the Subscription
Agreement. On the signature page of the Investor Questionnaire, you must sign
and print your name (or the name of the entity on whose behalf you are signing)
where indicated.


A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM PRIOR TO RETURNING THE
SIGNED SUBSCRIPTION DOCUMENTS.


2.  Payment.


Contemporaneously with the execution and delivery of the Subscription Agreement
and the Investor Questionnaire to the Company, payment of the purchase price may
be made by check payable to American National Bank, as Escrow Agent for the
Company, at 3033 East First Avenue, Denver, Colorado 80206-5698, Attn: Sandra
Richelmy or by wire transfer of immediately available funds, to American
National Bank as follows:


Wire Transfer Instructions for Escrow Account
 
American National Bank
Denver, CO
aba:  107001232
Account # 2109000881 Trust GL
Further credit to: #1688927 Trust DDA
Further credit to:  ES-4083
Reference: G8Wave


3. Return of Documents.


 Copies of the signed Subscription Agreement and Investor Questionnaire should
be delivered to G8Wave's principal executive offices located at 126 Brookline
Ave., Suite 201, Boston, MA 02215. If you should have any questions, please
contact Habib Khoury, G8Wave’s President, at G8Wave’s principal executive
offices located at 126 Brookline Ave., Suite 201, Boston, MA 02215 USA, or by
telephone at (617) 584-4444.

A-1

--------------------------------------------------------------------------------




PLEASE PRINT



NAME OF SUBSCRIBER:_______________


SUBSCRIPTION AMOUNT: $________________


To:      G8Wave, Inc.
126 Brookline Ave. Suite 201
Boston, MA 02215 USA
    Attn: Mr. Habib Khoury, President



SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in a publicly-traded company (the “Company”)
which will acquire by merger all of the issued and outstanding capital stock and
the business of G8Wave, Inc. (“G8Wave”). The Company is conducting a private
placement (the “Offering”) of Units (the “Units”), at a purchase price of
$25,000 per Unit. Each Unit shall consist of 16,666 shares of the Company’s
Common Stock (the “Common Stock” or the “Shares”) and a warrant to purchase
8,333 shares of Common Stock (a “Warrant”). Each Warrant shall be exercisable
for one share of Common Stock at a price of $2.25 per share for 48 months after
the closing of the Merger (the “Closing”).


All funds received in the Offering prior to the Closing shall be held in escrow
by American National Bank (the “Escrow Agent”) and, upon fulfillment of the
other conditions precedent set forth herein, shall be released from escrow and
delivered to the Company, at which time the Units subscribed for as further
described below shall be delivered, subject to Section 7 hereof, to you.


1.  Subscription and Purchase Price


(a)  Subscription. Subject to the conditions set forth in Section 2 hereof, the
undersigned hereby subscribes for and agrees to purchase the number of Units
indicated on page 12 hereof on the terms and conditions described herein. The
minimum number of Units that may be purchased is one. Subscriptions for lesser
amounts may be accepted at the discretion of the Company.


(b)  Purchase of Units. The undersigned understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
$25,000 per Unit, for an aggregate purchase price as set forth on page 12 hereof
(the “Aggregate Purchase Price”). The undersigned’s delivery of this Agreement
to the Company shall be accompanied by payment, to the Escrow Agent, for the
Units subscribed for hereunder, payable in United States dollars, by check made
payable to the order of “American National Bank, as Escrow Agent for G8Wave,
Inc.,” at 3033 East First Avenue, Denver, Colorado 80206-5698, Attn: Sandra
Richelmy or by wire transfer of immediately available funds to the Escrow
Account delivered contemporaneously with the undersigned’s delivery of this
Agreement to the Company. The undersigned understands and agrees that, subject
to Section 2 and applicable laws, by executing this Agreement, he, she or it is
entering into a binding agreement.


2.  Acceptance, Offering Term and Closing Procedures


(a)  Acceptance or Rejection. The obligation of the undersigned to purchase the
Units shall, subject to the reconfirmation process, be irrevocable, and the
undersigned shall be legally bound to purchase the Units subject to the terms
set forth in this Agreement. The undersigned understands and agrees that the
Company reserves the right to reject this subscription for the Units in whole or
part in any order at any time prior to the Closing if, in its reasonable
judgment, it deems such action to be in the best interest of the Company,
notwithstanding the undersigned’s prior receipt of notice of acceptance of the
undersigned’s subscription. In the event of rejection of this subscription by
the Company in accordance with this Section 2, or the sale of the Units is not
consummated by the Company for any reason, this Agreement and any other
agreement entered into between the undersigned and the Company relating to this
subscription shall thereafter have no force or effect, and the Company shall
promptly return or cause to be returned to the undersigned the purchase price
remitted to the Escrow Agent, without interest thereon or deduction therefrom.
 
A-2

--------------------------------------------------------------------------------




(b)  Offering Term. The subscription period for the Offering will begin as of
April 18, 2007 and will terminate upon the occurrence of the earlier of (a) the
August 18, 2007, unless extended by the Company for up to 60 additional days,
(ii) the Company’s acceptance of subscriptions for 200 Units and the receipt of
payment therefor and (iii) the closing of the Merger (the “Termination Date”).
If the Company elects to extend the Offering period beyond August 18, 2007 and
subscriptions of at least $2,000,000 of Units are not received and accepted by
the Company by such date, the Company shall provide all prospective subscribers
notice of its intention to so extend the offer and provide such subscribers with
the opportunity to have all of such subscriber’s funds on deposit with the
Escrow Agent returned, without interest or deduction.


(c)  Closing. The Closing shall take place at the offices of the Escrow Agent or
such other place as determined by the Company.


3.  Investor’s Representations and Warranties


The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company, as follows:


(a)  The undersigned has full power and authority to enter into and deliver this
Agreement and to perform the obligations hereunder, and the execution, delivery
and performance of this Agreement has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.


(b)  The undersigned acknowledges his, her or its understanding that the
offering and sale of the Shares and Warrants comprising the Units is intended to
be exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”). In
furtherance thereof, the undersigned represents and warrants to the Company as
follows:


(i)  The undersigned realizes that the basis for the exemption from registration
may not be available if, notwithstanding the undersigned’s representations
contained herein, the undersigned is merely acquiring the Shares and the
Warrants comprising the Units for a fixed or determinable period in the future,
or for a market rise, or for sale if the market does not rise. The undersigned
does not have any such intention.


(ii)  The undersigned is acquiring the Shares and the Warrants comprising the
Units solely for the undersigned’s own beneficial account, for investment
purposes, and not with view to, or resale in connection with, any distribution
of the Shares or the Warrants.


(iii)  The undersigned has the financial ability to bear the economic risk of
his, her or its investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to the
investment in the Company.


(iv)  The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Confidential Private Placement Memorandum, dated April 18, 2007,
together with all appendices thereto (as such documents may be amended or
supplemented, the “Memorandum”), relating to the private placement by the
Company of the Units, and all other documents requested by the undersigned or
Advisors, if any, have carefully reviewed them and understand the information
contained therein, prior to the execution of this Agreement.


(v)  The undersigned (together with his, her or its Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Units. If
other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Units.
 
A-3

--------------------------------------------------------------------------------




(c) The information in the Investor Questionnaire completed and executed by the
undersigned (the “Investor Questionnaire”) is true and accurate in all respects,
and the undersigned is an “accredited investor,” as that term is defined in Rule
501(a) of Regulation D.


(d)  The undersigned is not relying on the Company or its affiliates or agents
with respect to economic considerations involved in this investment. The
undersigned has relied on the advice of, or has consulted with, only his, her or
its Advisors. Each Advisor, if any, is capable of evaluating the merits and
risks of an investment in the Units as such are described in the Memorandum, and
each Advisor, if any, has disclosed to the undersigned in writing (a copy of
which is annexed to this Agreement) the specific details of any and all past,
present or future relationships, actual or contemplated, between the Advisor and
the placement agent, if any, or any affiliate or sub-agent thereof.


(e) The undersigned represents, warrants and agrees that he, she or it will not
sell or otherwise transfer the Shares or the Warrants comprising the Units
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the undersigned must bear the economic risk of
his, her or its purchase because, among other reasons, the Shares and the
Warrants comprising the Units have not been registered under the Securities Act
or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the undersigned is aware that the Shares and the Warrants comprising the Units
are “restricted securities,” as such term is defined in Rule 144 promulgated
under the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule
144 unless all of the conditions of Rule 144 are met. The undersigned also
understands that, except as otherwise provided in Section 5 hereof, the Company
is under no obligation to register the Shares or the Warrants comprising the
Units on his, her or its behalf or to assist them in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The undersigned understands that any sales or transfers of the
Shares or the Warrants comprising the Units are further restricted by state
securities laws and the provisions of this Agreement.


(f) No representations or warranties have been made to the undersigned by the
Company or G8Wave, or any of their respective officers, employees, agents,
sub-agents, affiliates or subsidiaries, other than any representations of the
Company contained herein and in the Memorandum, and in subscribing for the Units
the undersigned is not relying upon any representations other than those
contained herein or in the Memorandum.


(g) The undersigned understands and acknowledges that his, her or its purchase
of the Units is a speculative investment that involves a high degree of risk and
the potential loss of the undersigned’s entire investment and has carefully read
and considered the matters set forth in the Memorandum and in particular the
matters under the caption “Risk Factors” therein, and, in particular,
acknowledges that the Company has a limited operating history and is engaged in
a highly competitive business.


(h) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Units will not cause such overall commitment to become
excessive.


(i) The undersigned understands and agrees that the certificates for the Shares
and Warrants shall bear substantially the following legend until (i) such Shares
shall have been registered under the Securities Act and effectively disposed of
in accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company such Shares and Warrants may be
sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
A-4

--------------------------------------------------------------------------------




(j)  Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any
state securities commission has approved the Shares or the Warrants comprising
Units or passed upon or endorsed the merits of the Offering or confirmed the
accuracy or determined the adequacy of the Memorandum. The Memorandum has not
been reviewed by any Federal, state or other regulatory authority. Any
representation to the contrary is a crime.


(l) The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.


(m) The undersigned is unaware of, is in no way relying on, and did not become
aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the offering and sale of
the Units and is not subscribing for Units and did not become aware of the
offering of the Units through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.


(n) The undersigned has taken no action which would give rise to any claim by
any person for brokerage commissions, finders, fees or the like relating to this
Agreement or the transactions contemplated hereby (other than commissions to be
paid by the Company to the placement agent, if any, its sub-agents or as
otherwise described in the Memorandum).


(o) The undersigned is not relying on the Company, the placement agent, if any,
or any of their respective employees, agents or sub-agents with respect to the
legal, tax, economic and related considerations of an investment in the Units,
and the undersigned has relied on the advice of, or has consulted with, only
his, her or its own Advisors.


(p) The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the future
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.


(q) No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the offering of the Units which are in any way inconsistent
with the information contained in the Memorandum.


(r) The undersigned’s substantive relationship with the placement agent, if any,
or subagents through which the undersigned is subscribing for Units predates the
placement agent’s or such sub-agents’ contact with the undersigned regarding an
investment in the Units.


(s) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of an understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The subscriber or Plan fiduciary (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company and any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the subscriber or Plan fiduciary has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates or its agents.


(t) The foregoing representations, warranties and agreements shall survive the
Closing.
 
A-5

--------------------------------------------------------------------------------




4.  The Company’s Representations and Warranties


The Company hereby acknowledges, agrees with and represents and warrants to each
of the undersigned, as follows:


(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms; except as
enforcement may be limited by bankruptcy, insolvency, moratorium or similar laws
or by legal or equitable principles relating to or limiting creditors’ rights
generally or public policy as to the enforcement of certain provisions, such as
indemnification provisions.


(b) The Shares offered as part of the Units to be issued to the undersigned
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement against payment of the purchase price therefor, will be
duly and validly issued and will be fully paid and non-assessable.


(c) Neither the execution and delivery nor the performance of this Agreement by
the Company will conflict with the Company’s Certificate of Incorporation or
bylaws, as amended to the date of Closing, or result in a breach of any terms or
provisions of, or constitute a default under, any material contract, agreement
or instrument to which the Company is a party or by which the Company is bound.


(d) After giving effect to the transactions contemplated by this Agreement and
immediately after the Closing, the Company will have the outstanding capital
stock as described in the Memorandum.


(e) The information contained in the Memorandum, as amended or supplemented, is
true and correct in all material respects as of its date or the date of such
amendment or supplement as applicable.


5.  Registration Rights


(a) The Company shall prepare and file a registration statement (the
“Registration Statement”) with the SEC covering the resale of the Shares and the
shares of common stock underlying the Warrants (the “Warrant Shares”) by no
later than 60 days after the closing of the Merger (the “Filing Deadline”). The
Company shall use its best efforts to have the Registration Statement declared
effective by the SEC within 180 days following the closing of the Merger, and
agrees to use its commercially reasonable efforts to respond promptly to any SEC
comments or questions regarding the Registration Statement. Subject to the other
provisions contained herein, including but not limited to the Suspension Right
below, the Company will maintain the effectiveness of the Registration Statement
from the date of the effectiveness of the Registration Statement until 24 months
after that date or until the Shares may be sold without registration pursuant to
Rule 144, whichever is first to occur.


In the event that the Company fails to file the Registration Statement within
the Filing Deadline, each investor in the Offering will be issued that number of
shares of Common Stock equal to 1% of the number of Shares purchased by such
investor in the Offering, and an additional 1% at the end of each 30 day period
thereafter, until the Company files such Registration Statement; provided, that
such additional shares shall be capped at 10% of the number of shares purchased
by each such investor in the Offering. In addition, if the Registration
Statement is not declared effective by the SEC within 180 days after the closing
of the Merger, each investor shall be issued that number of shares equal to 1%
of the number of shares purchased by such investor in the Offering, and an
additional 1% at the end of each 30 day period thereafter, until such
Registration Statement is declared effective; provided, that such additional
shares (inclusive of the shares issued for a failure to meet the Filing
Deadline) shall be capped at 10% of the number of shares purchased by each such
investor in the Offering


(b) Notwithstanding any other provision of this Agreement or any related
agreement to the contrary, the Company shall have the right, at any time, to
suspend the effectiveness of the Registration Statement and offers and sales of
the Shares pursuant thereto whenever, in the good faith judgment of the Company,
(i) continuing such effectiveness or permitting such offers and sales could
reasonably be expected to have an adverse effect upon a proposed sale of all or
substantially all of the assets of the Company or a merger, acquisition,
reorganization, recapitalization or similar current transaction materially
affecting the capital, structure, or equity ownership of the Company, (ii) there
exists a material development or a potential material development with respect
to or involving the Company that the Company would be obligated to disclose in
the prospectus used in connection with the Registration Statement, which
disclosure, in the good faith judgment of the Company, after considering the
advice of counsel, would be premature or otherwise inadvisable at such time, or
(iii) the Registration Statement or related prospectus or any document
incorporated or deemed to be incorporated therein by reference contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances, not misleading (a “Suspension Event”). In the event that the
Company shall determine to so suspend the effectiveness of the Registration
Statement and offers and sales of the Shares pursuant thereto, the Company
shall, in addition to performing those acts required to be performed under the
Securities Act and/or the Exchange Act or deemed advisable by the Company,
deliver to each subscriber written notice thereof, signed by the Chief Financial
Officer or Chief Executive Officer of the Company. Upon receipt of such notice,
the subscriber shall discontinue disposition of the Shares until such
subscribers (x) are advised in writing by the Company that the use of the
Registration Statement and prospectus (and offers and sales thereunder) may be
resumed, (y) have received copies of a supplemental or amended prospectus, if
applicable, and (z) have received copies of any additional or supplemental
filings which are incorporated or deemed to be incorporated by reference into
such prospectus. The Company will exercise reasonable commercial efforts to
ensure that the use of the Registration Statement and prospectus may be resumed
as quickly as practicable.
 
A-6

--------------------------------------------------------------------------------




(c) The Company's right to suspend the effectiveness of the Registration
Statement and the offers and sales of the Shares pursuant thereto, as described
in clause (b) above, shall be for a period of time (the “Suspension Period”)
beginning on the date of the occurrence of the Suspension Event and expiring on
the earlier to occur of (i) the date on which the Suspension Event ceases, or
(ii) sixty (60) days after the occurrence of the Suspension Event; provided,
however, that there shall not be more than two Suspension Periods in any 12
month period.


(d) The Company shall notify the undersigned at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing. At the request of the
undersigned, the Company shall also prepare, file and furnish to the undersigned
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing. The undersigned agrees not to offer or sell any
Shares covered by the Registration Statement after receipt of such notification
until the receipt of such supplement or amendment.


(e) The Company may request the undersigned to furnish the Company such
information with respect to the undersigned and the undersigned’s proposed
distribution of the Shares pursuant to the Registration Statement as the Company
may from time to time reasonably request in writing or as shall be required by
law or by the SEC in connection therewith, and the undersigned agrees to
promptly furnish the Company with such information.


(e) Each of the Company and the Subscriber shall indemnify the other party
hereto and their respective officers, directors, employees, affiliates and
agents against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) by the indemnifying party of a material fact contained in any
prospectus or other document (including any related registration statement,
notification or the like) incident to any registration of the type described in
this Section 5, or any omission (or alleged omission) by the indemnifying party
to state in any such document a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse
such indemnified party for any legal and any other expenses reasonably incurred
in connection with investigating and defending any such claim, loss, damage,
liability or action; provided that no party will be eligible for indemnification
hereunder to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission based upon written
information furnished or required to be furnished by such party for use in
connection with such registration.


(f) [Reserved]
 
A-7

--------------------------------------------------------------------------------


 
(g) The subscriber agrees not to make any public announcement or issue any press
release or otherwise publicly disseminate any information about the subject
matter of this Agreement or the Offering or Merger. Except as provided herein,
the Company shall have the right to make such public announcements and shall
control, in its sole and absolute discretion, the timing, form and content of
all press releases or other public communications of any sort relating to the
subject matter of this Agreement and the Offering and Merger, and the method of
their release, or publication thereof.


The subscriber agrees that no portion of the Confidential Information (as
defined below) shall be disclosed to third parties, except as may be required by
law, without the prior express written consent of the Company; provided, that
the subscriber may share such information with such of its officers and
professional advisors as may need to know such information to assist the
subscriber in its evaluation thereof on the condition that such parties agree to
be bound by the terms hereof. “Confidential Information” means the existence and
terms of this Agreement, the transactions contemplated hereby, and the
disclosures and other information contained herein or in the Memorandum,
excluding any disclosures or other information that are publicly available.
 
6.  Insider Trading Prohibition; Indemnity; Escrow Release


(a) Until the filing by the Company of a current report on Form 8-K with the SEC
describing the Merger (as such term is defined in the Memorandum) and the
Offering, the undersigned hereby agrees to (i) refrain from (A) engaging in any
transactions with respect to the capital stock of the Company or securities
exercisable or convertible into or exchangeable for any shares of capital stock
of the Company, and (B) entering into any transaction which would have the same
effect, or entering into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the capital
stock of the Company and (ii) indemnify and hold harmless the Company, the
placement agent, if any, and their respective officers and directors, employees,
agents, sub-agents and affiliates and each other person, if any, who controls
any of the foregoing, against any loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any violation of this Section 6 by the undersigned.


(b) The undersigned agrees to indemnify and hold harmless the Company, the
placement agent, if, the Escrow Agent and their respective officers and
directors, employees, agents, sub-agents and affiliates and each other person,
if any, who controls any of the foregoing, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any false representation or warranty by the undersigned, or
the undersigned’s breach of, or failure to comply with, any covenant or
agreement made by the undersigned herein or in any other document furnished by
the undersigned to the Company, the placement agent, if any, the Escrow Agent
and their respective officers and directors, employees, agents, sub-agents and
affiliates and each other person, if any, who controls any of the foregoing in
connection with the Offering.


(c) The subscriber acknowledges that the placement agent, if any, may act on
behalf of the subscribers, solely for the sake of convenience, in connection
with confirmation to the Escrow Agent that the Closing has occurred and thereby
direct the Escrow Agent to disburse the subscription funds held in escrow to the
Company at such time. In doing so, however, the placement agent makes no
representation or warranty to the subscribers as to the satisfaction of all
conditions precedent to the closing or with respect to any due diligence
investigations concerning the Company, all of which shall be and remain the
subscriber’s own responsibility.
 
7.  Conditions to Acceptance of Subscription


The Company’s right to accept the subscription of the undersigned is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):
 
A-8

--------------------------------------------------------------------------------




(a) On the date of Closing, no legal action, suit or proceeding shall be pending
which seeks to restrain or prohibit the transactions contemplated by this
Agreement.


(b) The closing of the Merger (as such term is defined in the Memorandum) shall
occur concurrently with or prior to the acceptance of this subscription.


(c) The Company that will acquire by merger the business of G8Wave shall have
expressly assumed this Agreement and the other subscription documents in the
Offering and shall have indicated such assumption by executing and delivering a
counterpart of this executed Agreement and the other subscription documents.


(d) The representations and warranties of the Company contained in this
Agreement shall have been true and correct on the date of this Agreement and
shall be true and correct on the Closing as if made on the Closing.


8.  Notices to Subscribers


(a) THE SHARES AND WARRANTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.


(b) THE SHARES AND WARRANTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


(c) THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS OFFERING HAS NOT
BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA
AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS UNLAWFUL,
UNLESS THE SALE OF THE SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25000,
25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.


9.  Miscellaneous Provisions


(a)  Modification. Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.


(b) Survival. The undersigned’s representations and warranties made in this
Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Units.


(c)  Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.
 
A-9

--------------------------------------------------------------------------------




(d) Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the undersigned is more than one person or entity, the
obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments contained herein shall be deemed
to be made by, and be binding upon, each such person or entity and his or its
heirs, executors, administrators, successors, legal representatives and
permitted assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them, as to the subject matter hereof.


(e) Assignability. This Agreement is not transferable or assignable by the
undersigned.


(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles.


(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


   (h) Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any governmental authority or any other person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.


   (i) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.


ANTI-MONEY LAUNDERING REQUIREMENTS


 
The USA PATRIOT Act
 
 
What is money laundering?
 
How big is the problem and why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 
A-10

--------------------------------------------------------------------------------


 
What are we required to do to eliminate money laundering?
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.



ALL SUBSCRIBERS MUST COMPLETE THIS PAGE
 
1.  IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____
day of ____________ 2006.


________________________
x $25,000 for each Unit
= $_____________________.
Units subscribed for
 
Aggregate Purchase Price

 
Manner in which Title is to be held (Please Check One):


1.
___
Individual
7.
___
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
     



A-11

--------------------------------------------------------------------------------


 
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 11.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 12.
 
EXECUTION BY NATURAL PERSONS
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
     
_________________________________
 Name (Please Print)
 
_________________________________
 Name of Additional Purchaser
     
_________________________________
 Residence: Number and Street
 
_________________________________
 Address of Additional Purchaser
     
_________________________________
 City, State and Zip Code
 
_________________________________
 City, State and Zip Code
     
_________________________________
 Social Security Number
 
_________________________________
  Social Security Number
     
_________________________________
Telephone Number
 
_________________________________
Telephone Number
     
_________________________________
Fax Number (if available)
 
________________________________
Fax Number (if available)
     
_________________________________
E-Mail (if available)
 
________________________________
E-Mail (if available)
     
__________________________________
 (Signature)
 
________________________________
 (Signature of Additional Purchaser)
     
 
ACCEPTED this ___ day of _________ 2007, on behalf of the Company.
 
 
 
 
By: _________________________________
Name:
Title:
   




A-12

--------------------------------------------------------------------------------



EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)


_____________________________________________________________________________
Name of Entity (Please Print)
 
Date of Incorporation or Organization:
____________________________________________
 
State of Principal Office:
_______________________________________________________
 
Federal Taxpayer Identification Number: 
___________________________________________
 
____________________________________________
Office Address
 
____________________________________________
City, State and Zip Code
 
____________________________________________
Telephone Number
 
____________________________________________
Fax Number (if available)
 
____________________________________________
E-Mail (if available)
     
By: _________________________________
Name:
Title:
[seal]
 
Attest: _________________________________
                  (If Entity is a Corporation)
 
_________________________________
 
_________________________________
Address
   
ACCEPTED this ____ day of __________ 2007, on behalf of the Company.
 
 
 
 
By: _________________________________
Name:
Title:

 
A-13

--------------------------------------------------------------------------------


 
INVESTOR QUESTIONNAIRE
 
Instructions: Check all boxes below which correctly describe you.
 

o
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase Units
of the Company (each Unit comprised of 16,666 shares of the Company's Common
Stock (the “Common Stock” or the “Shares”) and a Warrant to purchase 8,333
shares of Common Stock, the “Units”), is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, (2) you have total assets
in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Units is made solely by
persons or entities that are accredited investors.

 

o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and with total assets in excess of
$5,000,000.

 

o
You are a director or executive officer of the Company.

 

o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Units.

 

o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose subscription for and purchase of
the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 

o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
A-14

--------------------------------------------------------------------------------



The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units of the Company.
 

          Name of Purchaser [please print]     Name of Co-Purchaser [please
print]                
Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)
   
Signature of Co-Purchaser
                 Name of Signatory (Entities only)                        Title
of Signatory (Entities only)                       Address for Notices:         
                               

 
A-15

--------------------------------------------------------------------------------


 
 


 



